DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                IN RE: THE NAME CHANGE OF A.C.S.,
                             Appellant,

                                No. 4D17-962

                               [ July 12, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2016-DR-011634.

  Erica N. Tschiggfrie, Jupiter, pro se.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

MAY, CONNER and KLINGENSMITH, JJ., concur.

                           *           *           *

  Not final until disposition of timely filed motion for rehearing.